DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	 This communication is in response to the Applicant’s submission filed 24 March 2021 [hereinafter Response], where:
	Claims 1, 9, and 17 have been amended.
	Claims 8 and 16 had been cancelled.
Claims 1-7, 9-15, and 17-20 are pending.
Claims 1-7, 9-15, and 17-20 are rejected.
Claim Objections
3.	The objections to claims 1, 9, and 17 are withdrawn in view of the amendments to those claims, respectively.
Claim Rejections - 35 USC § 112
4.	Examiner withdraws the rejection under Section 112(b) to claims 1-7, 9-15, and 17-20 in view of the amendments to claims 1, 9, and 17, respectively.
5.	The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The instant claims 1, 9, and 17 each recite limitations, identified by Examiner as (a), (b), and (c), set out below:
(a) “receiving content generated by a first content provider,” (claim 1, l. 2; claim 9, l. 4; claim 17, l. 6), 
(b) “a source of at least a portion of the content is a known provider of content generated by at least one of a plurality of artificial intelligence sources,” (claim 1, ll. 3-4; claim 9, ll. 5-6; claim 17, ll. 7-8), 
(c) “the source of at least the portion of the content is a known provider.” (claim 1, l. 8; claim 9, l. 10; claim 17, l. 12), and
(d) “providing the guidance instruction to one or more second content providers.” (claim 1, l. 14; claim 9, l. 15; claim 17, l. 17). 
The distinction is unclear between (a) “a first content provider”, the several (b) & (c) of “known provider of content”, and (d) “one or more second content providers,” because it appears (a) “a first content provider” and (d) “one or more second content providers” are each also a (b) & (c) “known provider of content.” 
Also, the distinction is unclear of (b) “a known provider of content” of “a source of at least a portion” as contrasted to that of (c) “a known provider” of “the source of at least the portion of the content” is intended to be another separate and distinct “known provider” or intended to be the one and the same. 
In view of the above, instant claims 1, 9, and 17  are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-7, 10-15, and 18-20 depend directly or indirectly from claims 1, 9, and 17, respectively, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claims 1, 9, and 17, respectively.
7.	Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Independent claims 1, 9, and 17 each recite the following contingent (that is, “if - then”) limitation: 
“ . . . by analyzing the at least a portion of the content to determine if the at least a portion of the content includes a pattern identified as being generated by the at least one of the plurality of artificial intelligence sources or at least a second of the plurality of artificial intelligence sources;
upon determining that the source of at least the portion of the content is a known provider, generating a guidance instruction . . . . ;
(claim 1, lines 5-10; claim 9, lines 7-12; claim 17, lines 9-14). 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP § 2111.04(II). 
Instant claims 1, 9, and 17 are indefinite because the “if” language pertains to “analyzing . . . the content to determine if . . . the content includes a pattern identified as being generated by the at least one of the plurality of artificial intelligence sources,” while the contingent action of “upon determining that the source of . . . the content is a known provider,” does not follow or be invoked by the “analyzing.” Accordingly, the contingent action would not occur as set out by the instant claims. As a result, instant claims 1, 9, and 17 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For the purpose of examination, Examiner interprets the contingency as triggered upon determining that the source is that of an artificial intelligence source.
Claims 2-7, 10-15, and 18-20 depend directly or indirectly from claims 1, 9, and 17, respectively, and are rejected as depending from a rejected claim; further, the claims fail to cure the deficiencies of claims 1, 9, and 17, respectively.
Claim Rejections - 35 U.S.C. § 101
8.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.	Claims 1-7, 9-15, and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite generating a guidance instruction based on accessing a source list and analyzing content. 
Specifically, the claims are directed to an abstract idea of “detecting content generated by artificial intelligence”, similar to “collecting information, analyzing it, and displaying certain results of the collection and analysis” (Electric Power Group, LLC. v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016)), as explained below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
The USPTO published revised guidance on patent subject matter eligibility. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) [hereinafter "Guidance"], and an October 2019 Update: Subject Matter Eligibility, <https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf> (84 Fed. Reg. 55942 (notification)) (Oct. 19, 2019) [hereinafter “October Update”], which have been incorporated into the MPEP § 2106 et seq. (June 2020 [R-10.2019]). 
Step 1 of the USPTO's eligibility analysis asks whether the claimed subject matter falls within the four statutory categories of invention. MPEP § 2106.II; Guidance at pp. 53-54. Under Step 2A, Prong One of the Guidance, determines whether the claim recites a judicial exception, including particular groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity, or mental processes). MPEP § 2106.04.II.A.1; Guidance at pp. 52-53; October Update at pp. 1-9. When at Step 2A, Prong One, the claim recites a judicial exception, then proceeding under Step 2A, Prong Two of the Guidance, claim is analyzed to determine whether the recited judicial exception is integrated into a practical application of that exception. MPEP § 2106.04.II.A.2; Guidance at pp. 53-55; October Update at pp. 10-15; see also MPEP §§ 2106.05(a}-(c), (e}-(h) (9th ed. Rev. 08.2017, Jan. 2018). Figure 2 of the October Update is illustrative of the analysis:

    PNG
    media_image1.png
    580
    615
    media_image1.png
    Greyscale

October Update, at p. 11 & Figure 2. See also MPEP § 2106.04.II.A. Only when a claim recites a judicial exception and fails to integrate the exception into a practical application, then is the claim “directed to” a judicial exception, thereby triggering the need for further analysis pursuant to the second step of the Alice/Mayo test (USPTO Step 2B). Under Step 2B, the analysis is to determine whether the claim adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional activity in the field" (see MPEP § 2106.05(d)) or whether the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. MPEP § 2106.04; Guidance, at p. 56.
Claim 1 recites:
A computer-implemented method, the method comprising:
receiving content . . . ;
accessing a source list . . . :
analyzing the at least a portion of the content . . . :
upon determining that the source . . . is a known provider, generating a guidance instruction . . . ; and
providing the guidance instruction . . . to be provided on a user interface . . . .
All of the above limitations encompass steps that a person would perform when providing a recommendation for a service and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of receiving, accessing, analyzing, generating, and providing from being performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the claim preamble recites a computer-implemented method and the instant claims recite a user interface, these are recited at a high level of generality, i.e., as a generic computer devices performing generic computer functions of receiving, accessing, analyzing, generating, and providing. These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer to perform generic computer activity, such as generating a guidance instruction from the steps of accessing and analyzing. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 1 is not integrated into a practical application.
Because claim 1 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Accordingly, the limitations, considered individually and in combination, do not provide an inventive concept. 
Claim 9 recites:
A computer-readable storage medium having computer-executable instructions stored thereupon that, when executed by a computer, cause the computer to:
receive content . . . ;
access a source list . . . :
analyze the at least a portion of the content . . . ;
upon determining that the source . . . is a known provider, generating a guidance instruction . . . ; and
providing the guidance instruction . . . to be provided on a user interface . . . .
All of the above limitations encompass steps that a person would perform when providing a recommendation for a service and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of to receive, access, analyze, generate, and provide, from being performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the claim recites a computer-readable storage medium, a computer, and a user interface, which are recited at a high level of generality, i.e., as a generic computer-readable storage medium, computer, and user interface performing generic computer functions of receiving, accessing, analyzing, generating, and providing. These additional elements, considered in the context of claim 9 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer (a computer-readable storage medium, computer, and user interface) to perform generic computer activity, such as generating a guidance instruction from the steps of accessing and analyzing. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 9 is not integrated into a practical application.
Because claim 9 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Accordingly, the additional limitations, considered individually and in combination, do not provide an inventive concept. 
Claim 17 recites:
A system comprising: 
a processor; and
a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to:
receive content . . . ;
access a source list . . . ;
analyze the at least a portion of the content . . . ;
upon determining that the source . . . is a known provider, generating a guidance instruction . . . ; and
providing the guidance instruction . . . to be provided on a user interface . . . .
All of the above limitations encompass steps that a person would perform when providing a recommendation for a service and each step can be practically be performed in the mind. Nothing in the claim precludes the steps of to receive, access, analyze, generate, and provide from being performed in the human mind as mental steps - that is, recites a judicial exception under Prong 1 of Step 2A.
Because the claim is recites a judicial exception, Prong 2 of Step 2A determines whether the recited judicial exception is integrated into a practical application. For example, a claim may integrate the exception into a practical application if an additional element reflects an improvement in the functions of a computer, or an improvement to other technology or technical field. Guidance, 84 Fed. Reg. at p. 55. But a claim does not integrate the abstract idea into a practical application when it merely adds insignificant extra-solution activity or generally links use of the judicial exception to a particular technological environment or field. Guidance, 84 Fed. Reg. at p. 55. Though the claim recites a processor, a computer-readable storage medium, and a user interface, these are recited at a high level of generality, i.e., as a generic computer device and memory performing generic computer functions of receiving, accessing, analyzing, generating, and providing. These additional elements, considered in the context of claim 17 as a whole, do not integrate the abstract idea into a practical application. Rather, these additional limitations merely use a computer to perform generic computer activity, such as to a guidance instruction from the steps of accessing and analyzing. Such elements are not sufficient to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See Guidance, 84 Fed. Reg. at 55; October Update at p. 11; see also Intellectual Ventures I LLC v. Symantec Corp., 938 F.3d 1307, 1318 (Fed. Cir. 2016) (holding claims to be abstract when "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper."). Accordingly, claim 17 is not integrated into a practical application.
Because claim 17 is directed to a judicial exception, under Step 2B of the Guidance, the claim is evaluated as to whether it provides an inventive concept. To determine whether the claim provides an inventive concept, additional elements (beyond the judicial exception) are considered, both individually and in combination, as to whether they add a specific limitation or combination of limitations that are not well-understood, routine, or conventional or simply append well-understood, routine, conventional activities previously known to the industry. Guidance, 84 Fed. Reg. at 56.
Under Step 2B, claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. 
Accordingly, the limitations, considered individually and in combination, do not provide an inventive concept. 
10.	Claims 2-7 do not include language that would preclude the steps of receiving, accessing, analyzing, generating, and providing of claim 1 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 2 recites the “computer-implemented method of claim 1, further comprising receiving feedback from a node.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
Claim 3 recites the “computer-implemented method of claim 2, further comprising integrating the feedback into the guidance instruction.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
Claim 4 recites the “computer-implemented method of claim 2, wherein the feedback is received from one or more second nodes.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
Claim 5 recites the “computer-implemented method of claim 4, wherein the node and the one or more second nodes have different capabilities to provide feedback.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
Claim 6 recites the “computer-implemented method of claim 2, wherein the feedback comprises information that the content can be used in a malicious manner when received by a destination computer.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
Claim 7 recites the “computer-implemented method of claim 1, further comprising updating a node knowledge store with the content and the guidance instructions to constantly update a record of information.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
11.	Claims 10-15 do not include language that would preclude the steps of receiving, accessing, analyzing, generating, and providing of claim 9 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 10 recites the “computer-readable storage medium of claim 9, further comprising computer-executable instructions to receive feedback from a node.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
Claim 11 recites the “computer-readable storage medium of claim 10, further comprising computer-executable instructions to integrate the feedback into the guidance instruction.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
Claim 12 recites the “computer-readable storage medium of claim 10, wherein the feedback is received from one or more second nodes.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
Claim 13 recites the “computer-readable storage medium of claim 12, wherein the node and the one or more second nodes have different capabilities to provide the feedback.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
Claim 14 recites the “computer-readable storage medium of claim 10, wherein the feedback comprises information that the content can be used in a malicious manner when received by a destination computer.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
Claim 15 recites the “computer-readable storage medium of claim 9, further comprising computer-executable instructions to update a node knowledge store with the content and the guidance instructions to constantly update a record of information.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
12.	Claims 18-20 do not include language that would preclude the steps of receiving, accessing, analyzing, generating, and providing of claim 17 from practically being performed in the human mind, nor with respect to the individual claims. 
Claim 18 recites the “system of claim 17, further comprising computer-executable instructions to: receive feedback from a node; and integrate the feedback into the guidance instruction . . . .” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
Claim 19 recites the “system of claim 18, wherein the node and the one or more second nodes have different capabilities to provide the feedback.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
Claim 20 recites the “system of claim 17, further comprising computer-executable instructions to update a node knowledge store with the content and the guidance instructions to constantly update a record of information.” The claim does not include an additional element that integrates the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. See MPEP § 2106.05(b) (“It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.”); id. § 2106.05(a) (“[T]he claim must include more than mere instructions to perform the method on a generic component or machinery to quality as an improvement to an existing technology.”).
Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
16.	Claims 1, 2, 9, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20200067861 to Leddy et al. [hereinafter Leddy] in view of US Published Application 20170104785 to Stolfo et al. [hereinafter Stolfo].
Regarding claim 1, Leddy teaches [a] computer-implemented method (Leddy ¶ 1891), the method comprising:
receiving content generated by a first content provider (Leddy ¶ 0062 teaches [m]essages 162 are obtained. The messages can include email, SMS, social network posts (e.g., Tweets, Facebook® messages, etc.), or any other appropriate type of communication. The messages can be obtained in a variety of ways. For example, messages can be forwarded from users who have indicated that the forwarded messages are suspicious and potentially scam (that is, receiving content generated by a first content provider));
accessing a source list (Leddy ¶ 0063 teaches [f]ilter engine 164 is configured to filter incoming messages. In some embodiments, the filter engine is configured to filter incoming messages using an array of filters. In some embodiments, filtering the messages includes parsing incoming messages and extracting components/features/elements (e.g., phrases, URLs, IP addresses, etc.) from the message for analysis and filtering (that is, the filter engine is accessing a source list)) to determine if a source of at least a portion of the content is a known provider of content generated by at least one of a plurality of . . . sources (Leddy ¶ 0066 teaches [o]ne example of a filter is a universal resource locator (URL) filter (166), which is configured to filter messages based on URLs included in or otherwise associated with the message. The URL filter can be associated with multiple URLs, where each rule indicates whether a specific/particular URL is good or bad (e.g., each URL of interest is associated with a corresponding distinct rule) (that is, to determine if a source of at least a portion of the content is a known provider of content generated by at least [one] of a plurality of . . . sources); Examiner notes that this phrase is an intended use of the “source list,” and afforded little patentable weight) by analyzing the at least a portion of the content to determine if the at least a portion of the content includes a pattern  identified as being generated by the at least one of the plurality of . . . sources or at least a second of the plurality of . . . sources (Leddy ¶ 0374 teaches an Aho-Corasick graph is an algorithm capable of comparing large data sets to one or more patterns to be identified in the input. . . . Similarly, it is believed that many scammers have poorer spelling than typical enterprise users, but it is very computationally costly to scan all messages for spelling errors. This can be done in batch mode to identify likely common misspellings. Since many scammers commonly reuse text, such misspellings can be used to identify scam messages (that is, analyzing the at least a portion of the content to determine if the at least a portion of the content includes a pattern); Leddy ¶ 0785 teaches [m]essage is annotated with specific guidance—For example, the words “evil_intent.org is a known source of scam” can be prepended or appended to a message (that is, the known source is identified as being generated by the at least one of the plurality of . . . sources));
upon determining that the source of at least the portion of the content is a known provider (Leddy ¶ 1630 teaches with respect to bad content, risky contact information could either be part of (that is, at least a portion) the headers (i.e., be the sender of an email, the reply-to address of an email, or one of the recipients of an email (that is, a known provider)); or it could be part of (that is, at least a portion) the content portion of the email (that is, upon determining that the source of at least the portion of the content is a known provider))  generating a guidance instruction (Leddy ¶¶ 0782, 0784-85 teaches messages can be classified by comparing their Message Score with thresholds. The resulting disposition of a message is determined by its threshold. The disposition of a messages can include but is not limited to: . . . Message is annotated with general guidance—For example, additional words like “This message is likely scam” can be prepended or appended to an email, SMS or voice message; Message is annotated with specific guidance—For example, the words “evil_intent.org is a known source of scam” can be prepended or appended to a message (that is, the message of Leddy is based on the accessing the source list and analyzing the at least the portion of the content; generating a guidance instruction)), wherein the guidance instruction comprises an identification of the content analyzed and an identification of a portion of the content identified as appearing to be generated by the determined known provider rather than a human (Leddy ¶ 0872 teaches [a]s more scam threads are found by the system, additional entries can be added to the {S,V} repository to keep a refreshed set of what appear to be human interactions (that is, wherein the guidance instruction comprises an identification of the content analyzed and identification of a portion of the content identified as appearing to be generated by the determined known provider  rather than a human)); and 
providing the guidance instruction to one or more second content providers (Leddy ¶¶ 1027 & 1029-33 teaches receivers of these [third party] notifications (that is, providing the guidance instructions) can include . . . Mail Service Providers, . . . Domain Administrators, . . . Hosting Service, . . . IP Blocklist Services, . . . [and] Email Account (that is, to one or more second content providers)), the guidance instructions provided on a user interface (Leddy ¶ 1012 teaches the results of the network analysis (that is, the guidance instructions) are graphically presented (that is, a user interface) to assist in interpretation of complex data sets, by showing nodes as messages, senders or receivers and the links between the nodes to identify the relationship between the nodes (that is, the guidance instructions provided on a user interface)), wherein the guidance instructions indicate an . . . portion of the content and a human portion of the content (Leddy ¶ 1022-23 teaches rate of scam is calculated based on the number of bad (that is, an . . . portion of the content) versus good messages (that is, a human portion of the content) that were sent from the identified email address, domain, device or hosting service and compared to a threshold before determining that it is a source of scam. The system notifies individuals or services (that is, the guidance instructions) about the source of scams.)
Though Leddy exhaustively teaches features regarding identifying or discriminating good, suspect, or bad content, and providing results to service content providers, Leddy, however, does not explicitly teach that the fake or bad content sources are “artificial intelligence sources.”
However, Stolfo teaches that “the plurality of . . . sources” is a “plurality of artificial intelligence sources.” (Stolfo ¶ 0020 teaches a system [that] may automatically detect concepts including dates, times, people, and locations in e-mails and files, using an approach known as named entity recognition. A “chunker” predicts a category for every token (i.e., word) in a document using a Bayesian machine learning algorithm (that is, artificial intelligence sources); Stolfo ¶ 0031 teaches that believable fake e-mails are generated and inserted into a user’s destination e-mail directory (Stolfo, Abstract, teaches we continue our investigations of “web spam”: the injection of artificially-created pages into the web (that is, artificial intelligence sources) in order to influence the results from search engines, to drive traffic to certain pages for fun or profit). 
Leddy and Stolfo are from the same or similar field of endeavor. Leddy teaches detecting artificial content over the Internet. Stolfo teaches content generated by an artificial intelligence source that incorporates identifiers that can be detected as sources of the artificial intelligence generated content. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Leddy, pertaining to artificial intelligence content detection with the artificial intelligence source content generation of Stolfo.
The motivation for doing so is to may be used to detect and thwart hackers or other unauthorized users of computer systems. (Stolfo ¶ 0001). 
Examiner notes that the Applicant’s use of the word “or” in the claims is not in any manner other than its usual, common sense meaning as stating alternatives (that is, there is no indication from the Specification that the Applicant uses the word “or” in a technical sense).
Regarding claim 2, the combination of Leddy and Stolfo teaches all of the limitations of claim 1, as described above. 
Leddy teaches -
receiving feedback from a node (Leddy ¶ 1850 teaches [t]echnologies such as Domain-based Message Authentication, Reporting, and Conformance (DMARC) or DomainKeys Identified Mail (DKIM) can be used as part of this determination. Another approach is to determine the sender information based on the delivery path associated with the message, where any atypical delivery path is indicative of the message being spoofed. For example, a delivery path is atypical if it involves a node that is believed to be compromised, has a poor reputation (e.g., as recorded in a local or third party provided database of known suspect/malicious IP addresses (that is, the apparatus and method of Leddy receiving feedback from the local or third party provided database, which is a node))).
Regarding claim 9, Leddy teaches [a] computer-readable storage medium (Leddy ¶ 0054) having computer-executable instructions stored thereupon that, when executed by a computer, cause the computer to:
receive content generated by a first content provider (Leddy ¶ 0062 teaches [m]essages 162 are obtained. The messages can include email, SMS, social network posts (e.g., Tweets, Facebook® messages, etc.), or any other appropriate type of communication. The messages can be obtained in a variety of ways. For example, messages can be forwarded from users who have indicated that the forwarded messages are suspicious and potentially scam (that is, receive content generated by a first content provider));
access a source list (Leddy ¶ 0063 teaches [f]ilter engine 164 is configured to filter incoming messages. In some embodiments, the filter engine is configured to filter incoming messages using an array of filters. In some embodiments, filtering the messages includes parsing incoming messages and extracting components/features/elements (e.g., phrases, URLs, IP addresses, etc.) from the message for analysis and filtering (that is, the filter engine is to access a source list)) to determine if a source of at least a portion of the content is a known provider of content generated by at least one of a plurality of . . . sources (Leddy ¶ 0066 teaches One example of a filter is a universal resource locator (URL) filter (166), which is configured to filter messages based on URLs included in or otherwise associated with the message. The URL filter can be associated with multiple URLs, where each rule indicates whether a specific/particular URL is good or bad (e.g., each URL of interest is associated with a corresponding distinct rule) (that is, to determine if a source of at least a portion of the content is a known provider of content generated by at least [one] of a plurality of . . . sources));
analyze the at least a portion of the content to determine if the at least a portion of the content includes a pattern (Leddy ¶ 0374 teaches an Aho-Corasick graph is an algorithm capable of comparing large data sets to one or more patterns to be identified in the input. . . . Similarly, it is believed that many scammers have poorer spelling than typical enterprise users, but it is very computationally costly to scan all messages for spelling errors. This can be done in batch mode to identify likely common misspellings. Since many scammers commonly reuse text, such misspellings can be used to identify scam messages (that is, analyze the at least a portion of the content to determine if the at least a portion of the content includes a pattern)) identified as being generated by the at least one of the plurality of . . . sources or at least a second of the plurality of . . . sources (Leddy ¶ 0785 teaches [m]essage is annotated with specific guidance—For example, the words “evil_intent.org is a known source of scam” can be prepended or appended to a message (that is, the known source is identified as being generated by the at least one of the plurality of . . . sources));
upon determining that the source of at least the portion of the content is a known provider (Leddy ¶ 1630 teaches with respect to bad content, risky contact information could either be part of (that is, at least a portion) the headers (i.e., be the sender of an email, the reply-to address of an email, or one of the recipients of an email (that is, a known provider)); or it could be part of (that is, at least a portion) the content portion of the email (that is, upon determining that the source of at least the portion of the content is a known provider)), generate a guidance instruction (Leddy ¶¶ 0782, 0784-85 teaches messages can be classified by comparing their Message Score with thresholds. The resulting disposition of a message is determined by its threshold. The disposition of a messages can include but is not limited to: . . . Message is annotated with general guidance—For example, additional words like “This message is likely scam” can be prepended or appended to an email, SMS or voice message; Message is annotated with specific guidance—For example, the words “evil_intent.org is a known source of scam” can be prepended or appended to a message (that is, the message of Leddy is based on the accessing the source list and analyzing the at least the portion of the content; generating a guidance instruction)), wherein the guidance instruction comprises an identification of the content analyzed and an identification of a portion of the content identified as appearing to be generated by the determined known provider rather than a human (Leddy ¶ 0872 teaches [a]s more Scam threads are found by the system, additional entries can be added to the {S,V} repository to keep a refreshed set of what appear to be human interactions (that is, wherein the guidance instruction comprises an identification of the content analyzed and identification of a portion of the content identified as appearing to be generated by the determined known provider rather than a human)); and 
provide the guidance instruction to one or more second content providers (Leddy ¶¶ 1027 & 1029-33 teaches receivers of these [third party] notifications (that is, providing the guidance instructions) can include . . . Mail Service Providers, . . . Domain Administrators, . . . Hosting Service, . . . IP Blocklist Services, . . . [and] Email Account (that is, to one or more second content providers)), the guidance instructions to be provided on a user interface (Leddy ¶ 1012 teaches the results of the network analysis (that is, the guidance instructions) are graphically presented (that is, a user interface) to assist in interpretation of complex data sets, by showing nodes as messages, senders or receivers and the links between the nodes to identify the relationship between the nodes (that is, the guidance instructions provided on a user interface)), wherein the guidance instructions indicate an artificial intelligence portion of the content and a human portion of the content (Leddy ¶ 1022-23 teaches rate of scam is calculated based on the number of bad (that is, an . . . portion of the content) versus good messages (that is, a human portion of the content) that were sent from the identified email address, domain, device or hosting service and compared to a threshold before determining that it is a source of scam. The system notifies individuals or services (that is, the guidance instructions) about the source of scams).
Though Leddy exhaustively teaches features regarding identifying or discriminating good, suspect, or bad content, and providing results to service content providers, Leddy, however, does not explicitly teach that the fake or bad content sources are “artificial intelligence sources.”
However, Stolfo teaches that the plurality of . . . sources” is a “plurality of artificial intelligence sources.” (Stolfo ¶ 0020 teaches a system [that] may automatically detect concepts including dates, times, people, and locations in e-mails and files, using an approach known as named entity recognition. A “chunker” predicts a category for every token (i.e., word) in a document using a Bayesian machine learning algorithm (that is, artificial intelligence sources); Stolfo ¶ 0031 teaches that believable fake e-mails are generated and inserted into a user’s destination e-mail directory (Stolfo, Abstract, teaches we continue our investigations of “web spam”: the injection of artificially-created pages into the web (that is, artificial intelligence sources) in order to influence the results from search engines, to drive traffic to certain pages for fun or profit). 
Leddy and Stolfo are from the same or similar field of endeavor. Leddy teaches detecting artificial content over the Internet. Stolfo teaches content generated by an artificial intelligence source that incorporates identifiers that can be detected as sources of the artificial intelligence generated content. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Leddy, pertaining to artificial intelligence content detection with the artificial intelligence source content generation of Stolfo
The motivation for doing so is to may be used to detect and thwart hackers or other unauthorized users of computer systems. (Stolfo ¶ 0001). 
Examiner notes that the Applicant’s use of the word “or” in the claims is not in any manner other than its usual, common sense meaning as stating alternatives (that is, there is no indication from the Specification that the Applicant uses the word “or” in a technical sense).
Regarding claim 10, the combination of Leddy and Stolfo teaches all of the limitations of claim 9 as described above. 
Leddy teaches -
computer executable instructions to receive feedback from a node (Leddy ¶ 1850 teaches [t]echnologies such as Domain-based Message Authentication, Reporting, and Conformance (DMARC) or DomainKeys Identified Mail (DKIM) can be used as part of this determination. Another approach is to determine the sender information based on the delivery path associated with the message, where any atypical delivery path is indicative of the message being spoofed. For example, a delivery path is atypical if it involves a node that is believed to be compromised, has a poor reputation (e.g., as recorded in a local or third party provided database of known suspect/malicious IP addresses (that is, the apparatus and method of Leddy receiving feedback from the local or third party provided database, which is a node))).
Regarding claim 17, Leddy teaches [a] system (Leddy cl. 1) comprising:
a processor (Leddy ¶ 0054 teaches a processor); and a computer-readable storage medium in communication with the processor, the computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor (Leddy ¶ 0054), cause the processor to:
receive content generated by a first content provider (Leddy ¶ 0062 teaches [m]essages 162 are obtained. The messages can include email, SMS, social network posts (e.g., Tweets, Facebook® messages, etc.), or any other appropriate type of communication. The messages can be obtained in a variety of ways. For example, messages can be forwarded from users who have indicated that the forwarded messages are suspicious and potentially scam (that is, receive content generated by a first content provider));
access a source list (Leddy ¶ 0063 teaches [f]ilter engine 164 is configured to filter incoming messages. In some embodiments, the filter engine is configured to filter incoming messages using an array of filters. In some embodiments, filtering the messages includes parsing incoming messages and extracting components/features/elements (e.g., phrases, URLs, IP addresses, etc.) from the message for analysis and filtering (that is, the filter engine is to access a source list)) to determine if a source of at least a portion of the content is a known provider of content generated by at least one of a plurality of . . . sources (Leddy ¶ 0066 teaches One example of a filter is a universal resource locator (URL) filter (166), which is configured to filter messages based on URLs included in or otherwise associated with the message. The URL filter can be associated with multiple URLs, where each rule indicates whether a specific/particular URL is good or bad (e.g., each URL of interest is associated with a corresponding distinct rule) (that is, to determine if a source of at least a portion of the content is a known provider of content generated by at least [one] of a plurality of . . . sources));
analyze the at least a portion of the content to determine if the at least a portion of the content includes a pattern (Leddy ¶ 0374 teaches an Aho-Corasick graph is an algorithm capable of comparing large data sets to one or more patterns to be identified in the input. . . . Similarly, it is believed that many scammers have poorer spelling than typical enterprise users, but it is very computationally costly to scan all messages for spelling errors. This can be done in batch mode to identify likely common misspellings. Since many scammers commonly reuse text, such misspellings can be used to identify scam messages (that is, analyze the at least a portion of the content to determine if the at least a portion of the content includes a pattern)) identified as being generated by the at least one of the plurality of . . . sources or at least a second of the plurality of . . . sources (Leddy ¶ 0785 teaches [m]essage is annotated with specific guidance—For example, the words “evil_intent.org is a known source of scam” can be prepended or appended to a message (that is, the known source is identified as being generated by the at least one of the plurality of . . . sources));
upon determining that the source of at least the portion of the content is a known provider (Leddy ¶ 1630 teaches with respect to bad content, risky contact information could either be part of (that is, at least a portion) the headers (i.e., be the sender of an email, the reply-to address of an email, or one of the recipients of an email (that is, a known provider)); or it could be part of (that is, at least a portion) the content portion of the email (that is, upon determining that the source of at least the portion of the content is a known provider)), generate a guidance instruction (Leddy ¶¶ 0782, 0784-85 teaches messages can be classified by comparing their Message Score with thresholds. The resulting disposition of a message is determined by its threshold. The disposition of a messages can include but is not limited to: . . . Message is annotated with general guidance—For example, additional words like “This message is likely scam” can be prepended or appended to an email, SMS or voice message; Message is annotated with specific guidance—For example, the words “evil_intent.org is a known source of scam” can be prepended or appended to a message (that is, the message of Leddy is based on the accessing the source list and analyzing the at least the portion of the content; generating a guidance instruction)), wherein the guidance instruction comprises an identification of the content analyzed and an identification of a portion of the content identified as appearing to be generated by the determined known provider rather than a human (Leddy ¶ 0872 teaches [a]s more Scam threads are found by the system, additional entries can be added to the {S,V} repository to keep a refreshed set of what appear to be human interactions (that is, wherein the guidance instruction comprises an identification of the content analyzed and identification of a portion of the content identified as appearing to be generated by the determined known provider rather than a human)); and
provide the guidance instruction to one or more second content providers (Leddy ¶¶ 1027 & 1029-33 teaches receivers of these [third party] notifications (that is, providing the guidance instructions) can include . . . Mail Service Providers, . . . Domain Administrators, . . . Hosting Service, . . . IP Blocklist Services, . . . [and] Email Account (that is, to one or more second content providers)), the guidance instructions to be provided on a user interface (Leddy ¶ 1012 teaches the results of the network analysis (that is, the guidance instructions) are graphically presented (that is, a user interface) to assist in interpretation of complex data sets, by showing nodes as messages, senders or receivers and the links between the nodes to identify the relationship between the nodes (that is, the guidance instructions provided on a user interface)), wherein the guidance instructions indicate an artificial intelligence portion of the content and a human portion of the content (Leddy ¶ 1022-23 teaches rate of scam is calculated based on the number of bad (that is, an . . . portion of the content) versus good messages (that is, a human portion of the content) that were sent from the identified email address, domain, device or hosting service and compared to a threshold before determining that it is a source of scam. The system notifies individuals or services (that is, the guidance instructions) about the source of scams).
Though Leddy exhaustively teaches features regarding identifying or discriminating good, suspect, or bad content, and providing results to service content providers, Leddy, however, does not explicitly teach that the fake or bad content sources are “artificial intelligence sources.”
However, Stolfo teaches that the plurality of . . . sources” is a “plurality of artificial intelligence sources.” (Stolfo ¶ 0020 teaches a system [that] may automatically detect concepts including dates, times, people, and locations in e-mails and files, using an approach known as named entity recognition. A “chunker” predicts a category for every token (i.e., word) in a document using a Bayesian machine learning algorithm (that is, artificial intelligence sources); Stolfo ¶ 0031 teaches that believable fake e-mails are generated and inserted into a user’s destination e-mail directory (Stolfo, Abstract, teaches we continue our investigations of “web spam”: the injection of artificially-created pages into the web (that is, artificial intelligence sources) in order to influence the results from search engines, to drive traffic to certain pages for fun or profit). 
Leddy and Stolfo are from the same or similar field of endeavor. Leddy teaches detecting artificial content over the Internet. Stolfo teaches content generated by an artificial intelligence source that incorporates identifiers that can be detected as sources of the artificial intelligence generated content. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Leddy, pertaining to artificial intelligence content detection with the artificial intelligence source content generation of Stolfo.
The motivation for doing so is to may be used to detect and thwart hackers or other unauthorized users of computer systems. (Stolfo ¶ 0001). 
Examiner notes that the Applicant’s use of the word “or” in the claims is not in any manner other than its usual, common sense meaning as stating alternatives (that is, there is no indication from the Specification that the Applicant uses the word “or” in a technical sense).
17.	Claims 3-7, 11-15, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20200067861 to Leddy et al. [hereinafter Leddy] in view of US Published Application 20170104785 to Stolfo et al. [hereinafter Stolfo] and US Published Application 20150269580 to Subramanian et al. [hereinafter Subramanian].
Regarding claim 3, the combination of Leddy and Stolfo teaches all of the limitations of claim 2 as described above.
However, the combination of Leddy and Stolfo does not explicitly teach - 
integrating the feedback into the guidance instruction.
But Subramanian teaches -
integrating the feedback into the guidance instruction (Subramanian ¶ 0136 teaches, based on comparison of content of eCommerce authentication requests in the cluster (such as using one or more of the operations described above by the authentication gateway node 100 to generate a risk score (guidance instruction), based on comparison of content of the received eCommerce authentication request to content of eCommerce authentication requests in the cluster, based on feedback information received from different ones of the merchant nodes 120 (integrating the feedback into the guidance instruction) . . . ).
Leddy, Stolfo, and Subramanian are from the same or similar field of endeavor. Leddy teaches detecting artificial content over the Internet. Stolfo teaches content generated by an artificial intelligence source. Subramanian relating to analyzing content for generating analysis results. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Leddy and Stolfo, pertaining to artificial content detection and artificial intelligence source content generation with the feedback of merchant nodes of Subramanian.
The motivation to so is so that purchasers are not required to use eCommerce authentication processes, which are undesirable due to the need to remember security codes and the requirement to successfully complete additional process steps for purchases, and merchants find eCommerce authentication processes also undesirable because of the fees charged for use of such processes and lost sales due to purchasers abandoning transactions during the eCommerce authentication processes. (Subramanian ¶ 0004).
Regarding claim 4, the combination of Leddy and Stolfo teaches all of the limitations of claim 2, as described above. 
However, the combination of Leddy and Stolfo does not explicitly teach -
wherein the feedback is received from one or more second nodes.
But Subramanian teaches -
wherein the feedback is received from one or more second nodes (Subramanian ¶ 0058 teaches authentication gateway node 100 may thereby search content of the eCommerce authentication requests that it has processed and resides in the repository or which has otherwise been provided to the repository (e.g., as feedback from (one or more second nodes) [being] merchant nodes 120, the acquirer node 122, and/or the credit/debit finance issuer node (receiving feedback from a node) based on one or more items of content of the merchant information and the cardholder information). 
Leddy, Stolfo, and Subramanian are from the same or similar field of endeavor. Leddy teaches detecting artificial content over the Internet. Stolfo teaches content generated by an artificial intelligence source. Subramanian relating to analyzing content for generating analysis results. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Leddy and Stolfo, pertaining to artificial content detection and artificial intelligence source content generation with the feedback of merchant nodes of Subramanian.
The motivation to so is so that purchasers are not required to use eCommerce authentication processes, which are undesirable due to the need to remember security codes and the requirement to successfully complete additional process steps for purchases, and merchants find eCommerce authentication processes also undesirable because of the fees charged for use of such processes and lost sales due to purchasers abandoning transactions during the eCommerce authentication processes. (Subramanian ¶ 0004).
Regarding claim 5, the combination of Leddy and Stolfo teaches all of the limitations of claim 4, as described above. 
However, the combination of Leddy and Stolfo does not explicitly teach-
wherein the node and the one or more second nodes have different capabilities to provide feedback.
But Subramanian teaches -
wherein the node and the one or more second nodes have different capabilities to provide feedback (Subramanian ¶ 0136 teaches, feedback information received from different ones of the merchant nodes 120 that defines characteristics of future eCommerce authentication requests needing authentication, . . . feedback of results of authentication processes performed by the authentication node 130 on eCommerce authentication requests, and/or . . . feedback information received from the acquirer node 122 and/or the credit/debit finance issuer node 140 that defines characteristics of future authentication requests that need authentication (the node and the one or more second nodes have different capabilities to provide feedback)).
Regarding claim 6, the combination of Leddy and Stolfo teaches all of the limitations of claim 2, as described above.
However, the combination of Leddy and Stolfo does not explicitly teach -
wherein the feedback comprises information that the content can be used in a malicious manner when received by a destination computer.
But Subramanian teaches -
wherein the feedback comprises information that the content can be used in a malicious manner when received by a destination computer (Subramanian ¶ 0073 teaches an authentication gateway node 100 may generate the risk score (feedback) to cause authentication of the purchaser to be performed when the rate is outside an expected range, such as being greater than a historical observed upper rate for a particular time of day and/or day or week/year, and/or when the rate is indicative of transactions against the cardholder information and/or directed to merchant information being electronically generated by a possibly malicious program (information that the content can be used in a malicious manner when received by a destination computer) instead of a human purchaser).
Leddy, Stolfo, and Subramanian are from the same or similar field of endeavor. Leddy teaches detecting artificial content over the Internet. Stolfo teaches content generated by an artificial intelligence source. Subramanian relating to analyzing content for generating analysis results. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Leddy and Stolfo, pertaining to artificial content detection and artificial intelligence source content generation with the feedback of merchant nodes of Subramanian.
The motivation to so is so that purchasers are not required to use eCommerce authentication processes, which are undesirable due to the need to remember security codes and the requirement to successfully complete additional process steps for purchases, and merchants find eCommerce authentication processes also undesirable because of the fees charged for use of such processes and lost sales due to purchasers abandoning transactions during the eCommerce authentication processes. (Subramanian ¶ 0004).
Regarding claim 7, the combination of Leddy and Stolfo teaches all of the limitations of claim 1, as described above.
However, the combination of Leddy and Stolfo does not explicitly teach -
to update a node knowledge store with the content and the guidance instructions to constantly update a record of information.
But Subramanian teaches -
updating a node knowledge store with the content and the guidance instructions to constantly update a record of information (Subramanian ¶ 0095 teaches a training circuitry 104 can train the neural network model 102 (constantly update a record of information) based on comparison (e.g., by the comparison engine 106) of items of content of the received eCommerce authentication request (content) to items of content of the eCommerce authentication requests (guidance instruction) in the repository (node knowledge store) having the same or similar (e.g., according to a defined rule) at least a defined one of the items of the merchant information as the received eCommerce authentication request).
Leddy, Stolfo, and Subramanian are from the same or similar field of endeavor. Leddy teaches detecting artificial content over the Internet. Stolfo teaches content generated by an artificial intelligence source. Subramanian relating to analyzing content for generating analysis results. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Leddy and Stolfo, pertaining to artificial content detection and artificial intelligence source content generation with the feedback of merchant nodes of Subramanian.
The motivation to so is so that purchasers are not required to use eCommerce authentication processes, which are undesirable due to the need to remember security codes and the requirement to successfully complete additional process steps for purchases, and merchants find eCommerce authentication processes also undesirable because of the fees charged for use of such processes and lost sales due to purchasers abandoning transactions during the eCommerce authentication processes. (Subramanian ¶ 0004).
Regarding claim 11, the combination of Leddy and Stolfo teaches all of the limitations of claim 10, as described above.
However, the combination of Leddy and Stolfo does not explicitly teach - 
computer-executable instructions to integrate the feedback into the guidance instruction.
But Subramanian teaches -
computer-executable instructions to integrate the feedback into the guidance instruction (Subramanian ¶ 0136teaches, based on comparison of content of eCommerce authentication requests in the cluster (such as using one or more of the operations described above by the authentication gateway node 100 to generate a risk score (guidance instruction) based on comparison of content), based on comparison of content of the received eCommerce authentication request to content of eCommerce authentication requests in the cluster, based on feedback information received from different ones of the merchant nodes 120 (integrating the feedback into the guidance instruction) . . .).
Leddy, Stolfo, and Subramanian are from the same or similar field of endeavor. Leddy teaches detecting artificial content over the Internet. Stolfo teaches content generated by an artificial intelligence source. Subramanian relating to analyzing content for generating analysis results. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Leddy and Stolfo, pertaining to artificial content detection and artificial intelligence source content generation with the feedback of merchant nodes of Subramanian.
The motivation to so is so that purchasers are not required to use eCommerce authentication processes, which are undesirable due to the need to remember security codes and the requirement to successfully complete additional process steps for purchases, and merchants find eCommerce authentication processes also undesirable because of the fees charged for use of such processes and lost sales due to purchasers abandoning transactions during the eCommerce authentication processes. (Subramanian ¶ 0004).
Regarding claim 12, the combination of Leddy and Stolfo teaches all of the limitations of claim 10, as described above.
However, the combination of Leddy and Stolfo does not explicitly teach -
wherein the feedback is received from one or more second nodes.
But Subramanian teaches -
wherein the feedback is received from one or more second nodes (Subramanian ¶ 0058 teaches authentication gateway node 100 may thereby search content of the eCommerce authentication requests that it has processed and resides in the repository or which has otherwise been provided to the repository (e.g., as feedback from (one or more second nodes) [being] merchant nodes 120, the acquirer node 122, and/or the credit/debit finance issuer node (receiving feedback from a node) based on one or more items of content of the merchant information and the cardholder information). 
Leddy, Stolfo, and Subramanian are from the same or similar field of endeavor. Leddy teaches detecting artificial content over the Internet. Stolfo teaches content generated by an artificial intelligence source. Subramanian relating to analyzing content for generating analysis results. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Leddy and Stolfo, pertaining to artificial content detection and artificial intelligence source content generation with the feedback of merchant nodes of Subramanian.
The motivation to so is so that purchasers are not required to use eCommerce authentication processes, which are undesirable due to the need to remember security codes and the requirement to successfully complete additional process steps for purchases, and merchants find eCommerce authentication processes also undesirable because of the fees charged for use of such processes and lost sales due to purchasers abandoning transactions during the eCommerce authentication processes. (Subramanian ¶ 0004).
Regarding claim 13, the combination of Leddy and Stolfo teaches all of the limitations of claim 12, as described above.
However, the combination of Leddy and Stolfo does not explicitly teach-
wherein the node and the one or more second nodes have different capabilities to provide feedback.
But Subramanian teaches -
wherein the node and the one or more second nodes have different capabilities to provide feedback (Subramanian ¶ 0136 teaches, feedback information received from different ones of the merchant nodes 120 that defines characteristics of future eCommerce authentication requests needing authentication, . . . feedback of results of authentication processes performed by the authentication node 130 on eCommerce authentication requests, and/or . . . feedback information received from the acquirer node 122 and/or the credit/debit finance issuer node 140 that defines characteristics of future authentication requests that need authentication (the node and the one or more second nodes have different capabilities to provide feedback)).
Regarding claim 14, the combination of Leddy and Stolfo teaches all of the limitations of claim 10, as described above.
However, the combination of Leddy and Stolfo does not explicitly teach -
wherein the feedback comprises information that the content can be used in a malicious manner when received by a destination computer.
But Subramanian teaches -
wherein the feedback comprises information that the content can be used in a malicious manner when received by a destination computer (Subramanian ¶ 0073 teaches an authentication gateway node 100 may generate the risk score (feedback) to cause authentication of the purchaser to be performed when the rate is outside an expected range, such as being greater than a historical observed upper rate for a particular time of day and/or day or week/year, and/or when the rate is indicative of transactions against the cardholder information and/or directed to merchant information being electronically generated by a possibly malicious program (information that the content can be used in a malicious manner when received by a destination computer) instead of a human purchaser).
Leddy, Stolfo, and Subramanian are from the same or similar field of endeavor. Leddy teaches detecting artificial content over the Internet. Stolfo teaches content generated by an artificial intelligence source. Subramanian relating to analyzing content for generating analysis results. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Leddy and Stolfo, pertaining to artificial content detection and artificial intelligence source content generation with the feedback of merchant nodes of Subramanian.
The motivation to so is so that purchasers are not required to use eCommerce authentication processes, which are undesirable due to the need to remember security codes and the requirement to successfully complete additional process steps for purchases, and merchants find eCommerce authentication processes also undesirable because of the fees charged for use of such processes and lost sales due to purchasers abandoning transactions during the eCommerce authentication processes. (Subramanian ¶ 0004).
Regarding claim 15, the combination of Subramanian and Steele teaches all of the limitations of claim 9, as described above.
Subramanian teaches to update a node knowledge store with the content and the guidance instructions to constantly update a record of information (Subramanian ¶ 0095 teaches a training circuitry 104 can train the neural network model 102 (to constantly update a record of information) based on comparison (e.g., by the comparison engine 106) of items of content of the received eCommerce authentication request (content) to items of content of the eCommerce authentication requests (guidance instruction) in the repository (node knowledge store) having the same or similar (e.g., according to a defined rule) at least a defined one of the items of the merchant information as the received eCommerce authentication request).
Leddy, Stolfo, and Subramanian are from the same or similar field of endeavor. Leddy teaches detecting artificial content over the Internet. Stolfo teaches content generated by an artificial intelligence source. Subramanian relating to analyzing content for generating analysis results. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Leddy and Stolfo, pertaining to artificial content detection and artificial intelligence source content generation with the feedback of merchant nodes of Subramanian.
The motivation to so is so that purchasers are not required to use eCommerce authentication processes, which are undesirable due to the need to remember security codes and the requirement to successfully complete additional process steps for purchases, and merchants find eCommerce authentication processes also undesirable because of the fees charged for use of such processes and lost sales due to purchasers abandoning transactions during the eCommerce authentication processes. (Subramanian ¶ 0004).
Regarding claim 18, the combination of Leddy and Stolfo teaches all of the limitations of claim 17, as described above. 
Leddy teaches -
to receive feedback from a node (Leddy ¶ 1850 teaches [t]echnologies such as Domain-based Message Authentication, Reporting, and Conformance (DMARC) or DomainKeys Identified Mail (DKIM) can be used as part of this determination. Another approach is to determine the sender information based on the delivery path associated with the message, where any atypical delivery path is indicative of the message being spoofed. For example, a delivery path is atypical if it involves a node that is believed to be compromised, has a poor reputation (e.g., as recorded in a local or third party provided database of known suspect/malicious IP addresses (that is, the apparatus and method of Leddy receiving feedback from the local or third party provided database, which is a node))); . . . 
However, the combination of Leddy and Stolfo does not explicitly teach -
. . . and integrate the feedback into the guidance instruction, wherein the feedback is received from one or more second nodes.
But Subramanian teaches -
. . . and integrate the feedback into the guidance instruction (Subramanian ¶ 0136 teaches, based on comparison of content of eCommerce authentication requests in the cluster (such as using one or more of the operations described above by the authentication gateway node 100 to generate a risk score (guidance instruction) based on comparison of content), based on comparison of content of the received eCommerce authentication request to content of eCommerce authentication requests in the cluster, based on feedback information received from different ones of the merchant nodes 120 (integrating the feedback into the guidance instruction) . . .), wherein the feedback is received from one or more second nodes (Subramanian ¶ 0058 teaches authentication gateway node 100 may thereby search content of the eCommerce authentication requests that it has processed and resides in the repository or which has otherwise been provided to the repository (e.g., as feedback from (one or more second nodes) [being] merchant nodes 120, the acquirer node 122, and/or the credit/debit finance issuer node (receiving feedback from a node) based on one or more items of content of the merchant information and the cardholder information).
Leddy, Stolfo, and Subramanian are from the same or similar field of endeavor. Leddy teaches detecting artificial content over the Internet. Stolfo teaches content generated by an artificial intelligence source. Subramanian relating to analyzing content for generating analysis results. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Leddy and Stolfo, pertaining to artificial content detection and artificial intelligence source content generation with the feedback of merchant nodes of Subramanian.
The motivation to so is so that purchasers are not required to use eCommerce authentication processes, which are undesirable due to the need to remember security codes and the requirement to successfully complete additional process steps for purchases, and merchants find eCommerce authentication processes also undesirable because of the fees charged for use of such processes and lost sales due to purchasers abandoning transactions during the eCommerce authentication processes. (Subramanian ¶ 0004).
Regarding claim 19, the combination of Leddy, Stolfo, and Subramanian teaches all of the limitations of claim 18, as described above.
Subramanian teaches wherein the node and the one or more second nodes have different capabilities to provide the feedback (Subramanian ¶ 0136 teaches, feedback information received from different ones of the merchant nodes 120 that defines characteristics of future eCommerce authentication requests needing authentication, . . . feedback of results of authentication processes performed by the authentication node 130 on eCommerce authentication requests, and/or . . . feedback information received from the acquirer node 122 and/or the credit/debit finance issuer node 140 that defines characteristics of future authentication requests that need authentication (the node and the one or more second nodes have different capabilities to provide feedback)).
Regarding claim 20, the combination of Leddy and Stolfo teaches all of the limitations of claim 17, as described above.
However, the combination of Leddy and Stolfo does not explicitly teach -
to update a node knowledge store with the content and the guidance instructions to constantly update a record of information.
But Subramanian teaches -
to update a node knowledge store with the content and the guidance instructions to constantly update a record of information (Subramanian ¶ 0095 teaches a training circuitry 104 can train the neural network model 102 (constantly update a record of information) based on comparison (e.g., by the comparison engine 106) of items of content of the received eCommerce authentication request (content) to items of content of the eCommerce authentication requests (guidance instruction) in the repository (node knowledge store) having the same or similar (e.g., according to a defined rule) at least a defined one of the items of the merchant information as the received eCommerce authentication request).
Leddy, Stolfo, and Subramanian are from the same or similar field of endeavor. Leddy teaches detecting artificial content over the Internet. Stolfo teaches content generated by an artificial intelligence source. Subramanian relating to analyzing content for generating analysis results. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the combination of Leddy and Stolfo, pertaining to artificial content detection and artificial intelligence source content generation with the feedback of merchant nodes of Subramanian.
The motivation to so is so that purchasers are not required to use eCommerce authentication processes, which are undesirable due to the need to remember security codes and the requirement to successfully complete additional process steps for purchases, and merchants find eCommerce authentication processes also undesirable because of the fees charged for use of such processes and lost sales due to purchasers abandoning transactions during the eCommerce authentication processes. (Subramanian ¶ 0004).
Response to Arguments
18.	Applicant’s arguments have been fully considered. Examiner responds as follows.
19.	With respect to the rejections under Section 101, the Applicant argues that the instant claims overcome the rejection because they recite “‘providing the guidance instruction to one or more second content providers, the guidance instructions provided on a user interface, wherein the guidance instructions indicate an artificial intelligence portion of the content and a human portion of the content . . . .’” (Response at p. 8).
The Examiner respectfully disagrees because “the providing of the guidance instruction via a user interface” recites a generic computer device performing generic computer functions of “providing the guidance instruction to one or more second content providers,” as discussed in detail in the rejections above.
20.	With respect to the rejections under Section 103, the Applicant argues “[t]he Office Action relies on Leddy for the recitations other than "artificial intelligence." Leddy is directed to a "scam evaluation system." (Leddy: Title). The technologies of Leddy update filters to "distinguish scam messages from legitimate sources." (Leddy: paragraph [0002]). Leddy discloses the use of various information, such as URLs, domains, etc., to update the filters to filter out scam emails. (Leddy: paragraphs [0066]-[0069]).” (Response at p. 9).  
The Examiner agrees that Leddy is directed to a “scam evaluation system,” and that Leddy is relied upon for the recitations other than “artificial intelligence.” The Examiner relies upon Stolfo as teaching the feature of “artificial intelligence” content, as discussed in the rejections hereinabove.
Also, Stolfo teaches features the generation of highly realistic decoy email and documents, which can include URL’s associated with fake website and purported login credentials.
Moreover, the rejection clearly sets forth which claim limitations are taught by each of the prior art references, and the reason why it would be obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to combine their teachings, and Applicant has not explained why the cited prior art references cannot be combined in the manner set forth in the rejection.
21.	With respect to the rejection under Section 103, Applicant argues that Leddy does not teach the features of the amendments of the instant claims. (Response at p. 9).
Examiner respectfully disagrees for the reasons set out in detail in the rejections hereinabove.
Conclusion
22.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
23.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(Zhang et al., “DSpin: Detecting Automatically Spun Content on the Web,” (NDSS ’14 (23 February 2014)) teaches the use of automated spinning to avoid Web spam content duplication.
(US Published Application 20140273987 to Price) teaches detecting automated communications such as spam.
24.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.S./Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122